Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


In re: The Estate of Billy Ray Pickett,                Appeal from the County Court at Law of
Deceased                                               Hopkins County, Texas (Tr. Ct. No. P11-
                                                       13427).    Opinion delivered by Justice
No. 06-14-00092-CV                                     Moseley, Chief Justice Morriss and Justice
                                                       Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JANUARY 16, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk